Holmes, J.
The statute prohibits the manufacture or exposing for sale of any compound made out of any fat not produced from unadulterated milk or cream from the same, which shall be in imitation of yellow butter produced from pure unadulterated milk, etc. Then it goes on with a proviso that it does not prohibit the manufacture or sale of oleomargarine “ in a separate and distinct form, and in such manner as will advise the consumer of its real character, free from coloration or ingredient that causes it to look like butter.” St. 1891, c. 58, § 1. Argument cannot make plainer that the proviso only saves such oleomargarine as is free from coloration or ingredient that causes it to look like butter. The statute did not intend to allow oleomargarine to be made or sold when so colored, whether the particular purchaser was advised of its real character or not. It easily could be sold again to persons who were not advised of it. See Commonwealth v. Huntley, 156 Mass. 236, 239, 240. We understand that the construction of the statute is the only question intended to be presented. Verdict to stand.